Federal Housing Administration prepayment charges.— Plaintiffs in the above cases were owners and operators of apartment houses originally financed through FHA insured mortgages. (Sec. 608 of the National Housing Act, 56 Stat. 301, 303, 12 U.S.C. § 1743 (1958)). They sue to recover prepayment charges required of them by FHA when they refinanced their properties under conventional mortgages, plaintiffs claiming that the charges were exacted in violation of law. The cases came before the court on plaintiffs’ and defendant’s motions for summary judgment, or defendant’s motions to dismiss or for judgment on the pleadings. Upon consideration thereof and without oral argument, the court determined that defendant’s motions to dismiss the petition should be granted on the authority of the court’s decision in Camella Apartments, Inc. v. United States, 167 Ct. Cl. 224, 334 F. 2d 667 (1964), cert. denied, 379 U.S. 963 (1965), in which the court held that the FHA regulation covering prepayment charges was valid and properly enforced in a case similar to those here involved. On October 29, 1965, the petitions in the above cases were dismissed. Petition fon writ of certiorari filed by Forrest Village Apartments, Inc. denied March 21, 1966, 383 U.S. 943.